Citation Nr: 0302259	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip sciatica.

2.  Entitlement to service connection for osteoarthritis of 
the sacroiliac joint.

3.  Entitlement to service connection for dry eye, with left 
eye pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a sinus disorder, 
to include as due to an undiagnosed illness.



[The issues of entitlement to service connection for 
intestinal problems, headaches, fatigue, and body aches, all 
to include as due to an undiagnosed illness; and entitlement 
to service connection for asthma and shortness of breath will 
be addressed in a separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The Board remanded this matter 
back to the RO in April 2000, and the case has since been 
returned to the Board.

The veteran's appeal also includes the issues of entitlement 
to service connection for intestinal problems, headaches, 
fatigue, and body aches, all to include as due to an 
undiagnosed illness; and entitlement to service connection 
for asthma and shortness of breath.  However, the Board has 
determined that additional development is required in regard 
to each of these issues.  This development will be 
accomplished by the Board in accordance with the newly 
enacted provisions of 38 C.F.R. § 3.159 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is no competent medical evidence relating the 
veteran's current right hip sciatica to service.

3.  There is no competent medical evidence relating the 
veteran's current sacroiliac joint disorder to service.

4.  The veteran's current eye disorder has been attributed to 
a known clinical diagnosis and has not been shown to be 
etiologically related to service.

5.  The veteran's current skin rash has been attributed to a 
known clinical diagnosis and has not been shown to be 
etiologically related to service.

6.  The veteran's current hair loss has been attributed to a 
known clinical diagnosis and has not been shown to be 
etiologically related to service.

7.  The veteran's current sinus disorder has been attributed 
to a known clinical diagnosis and has not been shown to be 
etiologically related to service.




CONCLUSIONS OF LAW

1.  Right hip sciatica was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Osteoarthritis of the sacroiliac joint was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

3.  A dry eye disorder, with left eye pain, was not incurred 
in or aggravated by service and is not otherwise attributable 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).

4.  A skin rash was not incurred in or aggravated by service 
and is not otherwise attributable to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).

5.  Hair loss was not incurred in or aggravated by service 
and is not otherwise attributable to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).

6.  A sinus disorder was not incurred in or aggravated by 
service and is not otherwise attributable to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her multiple VA 
examinations.  While these examinations have not directly 
addressed the question of the etiology of the veteran's 
claimed disorder, the Board finds that, for reasons described 
in further detail below, further examinations addressing the 
question of etiology are not "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002). 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in an August 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by her and which portion the VA would 
attempt to obtain on her behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws and regulations regarding service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

III.  Entitlement to service connection for right hip 
sciatica and 
osteoarthritis of the sacroiliac joint

As an initial matter, the Board observes that the veteran has 
claimed that both right hip sciatica and osteoarthritis of 
the sacroiliac joint were incurred as due to service.  Her 
contentions are reflected in the testimony from her October 
1999 Board hearing.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any lower back or hip 
symptoms.  She first complained of hip pain in September 
1991.  A May 1993 private clinic report reflects the 
veteran's complaints of back pain since a 1990 injury in 
Saudi Arabia.  She also reported sciatica in the area of the 
right hip.  The impression was right leg pain of uncertain 
etiology, with some signs of right hip discomfort and right 
sciatica.  A subsequent bone scan revealed a slight uptake in 
the right sacroiliac joint inferiorly.  An August 1993 
private barium esophogram revealed mild osteoarthrosis of the 
right sacroiliac joint.  A December 1994 VA treatment record 
reflects the veteran's complaints of low back and right hip 
pain since being hit by a falling tent in Desert Storm, while 
a May 1995 private treatment record indicates that the 
veteran reported back pain "since Desert Storm."  

The Board has reviewed the facts of this case and notes that, 
while the veteran has been treated for sacroiliac joint and 
right hip problems subsequent to service, there is no 
competent medical evidence relating such disabilities back to 
service and no evidence suggesting the onset of arthritis of 
the sacroiliac joint within one year following discharge from 
service.  As such, the Board finds that a further examination 
addressing the etiology of these disabilities is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2002), 
as there is no reasonable possibility that such an 
examination would result in findings that support the 
veteran's contentions.

Indeed, the only evidence supporting the veteran's claims is 
lay evidence, including her own lay testimony, the testimony 
of her husband, and several lay statements from her 
relatives.  However, none of these individuals has been shown 
to possess the requisite training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
right hip sciatica and osteoarthritis of the sacroiliac 
joint, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

IV.  Claims for service connection as secondary to an 
undiagnosed illness

As a preliminary matter, the Board observes that the veteran 
has claimed that she incurred an eye disorder, a skin rash, 
hair loss, and a sinus rash as secondary to an undiagnosed 
illness resulting from her service in Southwest Asia from 
January 1 to May 8 in 1991.

In this regard, the Board notes that service connection may 
be established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West Supp. 2002); 38 C.F.R. § 3.317(a)(1)(i) (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2002).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any symptoms of the 
eyes.  Her September 1996 VA visual examination report 
contains a diagnosis of myopic astigmatism.  The veteran was 
seen in April 1999 for complaints of right eye redness, pain, 
tearing, sensitivity, and swelling, and a diagnosis of 
conjunctivitis of the right eye was rendered.  An August 2000 
private medical record indicates a diagnosis of iritis in the 
right eye.  The noted records contain no commentary regarding 
the etiology of a current eye disorder.

Likewise, the veteran's service medical records are entirely 
negative for complaints of, or treatment for, any skin rash 
symptoms; although there is a notation of complaints of a 
rash from August 1990, there is no indication that this rash 
was present at entry into service.  A November 1991 private 
treatment record contains a notation of leishmaniasis 
tropica.  In December 1992, the veteran was noted to suffer 
from seborrheic dermatitis, following complaints of 
seborrheic keratosis, mild acne, and dry skin.  In July 1993, 
the veteran was assessed with acne vulgaris and dermatitis.  
The veteran was seen at a private facility for complaints of 
a rash in October 1993 and was found to have an allergic 
rash.  A September 1996 VA general medical examination report 
contains a diagnosis of a body rash of the upper extremities, 
with no commentary as to etiology.  In an October 1996 VA 
skin examination report, the veteran was noted to have facial 
hirsutism, dermatosis papulosa nigra, and pseudoacanthosis 
nigricans.  The examiner noted that the veteran had been seen 
for various skin problems in 1990, 1992, and 1993 but did not 
provide any information as to the etiology of her current 
diagnoses. 

There is no indication from the veteran's service medical 
records that she was treated for hair loss during her period 
of active service.  Hair loss was first indicated in a 
December 1992 private medical record.  Hair loss was also 
noted in the report of the veteran's September 1996 VA 
general medical examination, with no information as to 
etiology.  The veteran's October 1996 VA skin examination 
report contains a diagnosis of hair loss, most compatible 
with alopecia areata, but no information was offered with 
regard to the etiology of this disorder. 

During service, the veteran was not treated at any time for 
sinus symptoms.  VA x-rays, dated in September 1992, revealed 
minimal mucosal thickening along the lateral wall of the left 
maxillary sinus, suggesting chronic sinusitis.  A diagnosis 
of sinusitis is indicated in the report of the veteran's 
September 1996 VA general medical examination.  None of these 
records contain any information as to the etiology of the 
veteran's current sinus disorder.

With regard to each of the veteran's claimed disabilities, 
there is a known clinical diagnosis of record.  As such, 
there is no basis for consideration of these claims as 
"undiagnosed" illnesses under 38 C.F.R. § 3.317 (2002), and 
the Board may only consider these claims on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Nevertheless, the Board observes that there is no competent 
medical evidence of record suggesting an etiological 
relationship between any of the veteran's claimed 
disabilities and service.  In regard to the veteran's claim 
for service connection for an eye disorder, the Board also 
notes that refractive error of the eye is not considered a 
disease for VA compensation purposes.  See 38 C.F.R. 
§ 3.303(c) (2002).

The Board is aware that the veteran has not been examined by 
the VA to date for the express purpose of ascertaining the 
etiology of her claimed disorders.  However, the complete 
absence of competent medical evidence supporting an 
etiological relationship between these disorders and service 
reflects that such further examination is not "necessary" 
under 38 U.S.C.A. § 5103A(d) (West Supp. 2002), as there is 
no reasonable possibility that such an examination would 
result in findings supporting the veteran's claims.

Indeed, the only evidence supporting the veteran's claims is 
lay evidence, including her own lay testimony, the testimony 
of her brother, and the affidavits submitted by multiple 
relatives.  However, as noted above, none of these 
individuals has been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation; as such, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for an 
eye disorder, a skin rash, hair loss, and a sinus rash, all 
to include as due to an undiagnosed illness, and these claims 
must be denied.  Again, 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002) is not applicable because the preponderance of 
the evidence is against the veteran's claims.


ORDER

The claim of entitlement to service connection for right hip 
sciatica is denied.

The claim of entitlement to service connection for 
osteoarthritis of the sacroiliac joint is denied.

The claim of entitlement to service connection for dry eye, 
with left eye pain, to include as due to an undiagnosed 
illness, is denied.

The claim of entitlement to service connection for a skin 
rash, to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for hair loss, 
to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for a sinus 
disorder, to include as due to an undiagnosed illness, is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

